DETAILED ACTION
This Office Action is taken in response to Applicants’ Amendment and Remarks filed on 9/15/2021.  
Claims 1.4-6, 8, 14, 17-18, and 20 have been amended.
Claims 3, 16 have been cancelled.
Claims 21-24 have been added.
Claims 1-2, 4-15 and 17-24 are pending for consideration.
3.	Response to Remarks and Amendment
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) Another iteration of claim analysis based on the previously-cited references addressing both previously-presented and newly-added limitations has been made. Refer to the corresponding sections of the following claim analysis for details.
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claim 1-2, 4-7, 14-15, 17-19, 21-24 rejected under 35 U.S.C. 103(a) as being unpatentable over Srinivasan et al. (U.S. Patent Application Publication 2018/0155834, hereinafter referred to as Srinivasan) in view of Law et al. (U.S. Patent Application Publication 2018/0130975, hereinafter referred to as Law).
As to claim 1, Srinivasan teaches 1. A processing system, comprising: a first transfer chamber; a plurality of processing chambers coupled to the first transfer chamber; and a controller configured to cause a process to be performed in the processing system, the process comprising: performing a pre-clean process on a substrate. [Fig.1; ¶0085]
Srinivasan may not explicitly teach aligning and placing a first mask on the substrate, the aligning and placing the first mask on the substrate comprising: placing the substrate on an alignment stage; aligning the first mask over the substrate while the substrate is on the alignment stage; and positioning the first mask over the substrate on the alignment stage; wherein the alignment stage is movable in each of an X direction, a Y direction, a Z direction, and a θ direction to position and align the substrate with the first mask; depositing a first layer on the substrate through the first mask, the depositing 
Law teaches this limitation [Fig.1; In mask alignment chamber 805 three alignment actuators 802, 804 and 806 are used to translate and/or rotate the mask to align it to the substrate…¶0042; ¶0022]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Srinivasan and Law to “use a cluster tool combining each process chambers" in Srinivasan according to Law, for the further advantage of “utilizing known method providing a simple and reliable system that generates fewer particles” […Another feature is that the alignment of the mask is performed in an alignment chamber where the substrate and the mask are aligned external to the process chamber, but in vacuum.  After alignment, the substrate and the mask travel together into the process chamber to receive the deposition.  This provides a simple and reliable system that generates fewer particles…¶0032]
As to claim 2, Srinivasan and Law teaches 2. The processing system of claim 1, wherein the first gas is flowed through a first delivery portion of the showerhead assembly [Srinivasan ¶0035], and the first delivery portion is maintained at the first temperature, wherein the depositing the first layer is by co-evaporation of the first solid and a second solid, the depositing the first layer further comprising: sublimating the second solid to a second gas; and flowing the second gas through a second delivery portion of the showerhead assembly, wherein the second delivery portion is maintained at a second temperature. [Law ¶0027]
As to claim 4, Srinivasan and Law teaches 4. The processing system of claim 1, wherein the process further comprises depositing one or more layers on the first layer and at least one of the one or more layers is deposited by co-evaporation of multiple materials. [Law Fig. 5]
As to claim 5, Srinivasan and Law teaches 5. The processing system of claim 1, wherein  the process further comprises depositing one or more layers on the first layer and at least one of the one or more layers is deposited through a second mask. [Law ¶0030]
As to claim 6, Srinivasan and Law teaches 6. The processing system of claim 1, wherein the process further comprises depositing one or more layers on the first layer and the first layer comprises an organic layer. [Law ¶0029]
As to claim 7, Srinivasan and Law teaches 7. The processing system of claim 6, wherein the process further comprises depositing a metal oxide layer on the one or more layers. [Law ¶0022] 
As to claim 14, Srinivasan and Law teaches 14. A method, comprising: placing a substrate on a substrate carrier; performing a pre-clean process on the substrate in a processing system; aligning and placing a first mask on the substrate in the processing system; the aligning and placing the first mask on the substrate comprising: placing the substrate carrier and substrate on an alignment stage; aligning the first mask over the substrate while the substrate is on the alignment stage; and positioning the first mask over the substrate on the alignment stage; wherein the alignment stage is movable in each of an X direction, a Y direction, a Z direction, and a θ direction to position and align the substrate with the first mask; and depositing a first layer on the substrate through 
As to claim 15, Srinivasan and Law teaches 15. The method of claim 14, wherein the first gas is flowed through a first delivery portion of the showerhead assembly, and the first delivery portion is maintained at the first temperature, wherein the depositing the first layer is by co-evaporation of the first solid and a second solid, the depositing the first layer further comprising: sublimating the second solid to a second gas; and flowing the second gas through a second delivery portion of the showerhead assembly, wherein the second delivery portion is maintained at a second temperature. [see rejection claim 2]
As to claim 17, Srinivasan and Law teaches 17. The method of claim 15, further comprising depositing one or more layers on the first layer, wherein at least one of the one or more layers is deposited through a second mask. [see rejection claim 5]
As to claim 18, Srinivasan and Law teaches 18. The method of claim 15, further comprising depositing one or more layers on the first layer, wherein the first layer comprises an organic layer. [see rejection claim 6]
As to claim 19, Srinivasan and Law teaches 19. The method of claim 18, further comprising depositing a metal oxide layer on the one or more layers. [see rejection claim 7]
As to claim 21, Srinivasan and Law teaches 21. The processing system of claim 1, further comprising an alignment system, the alignment system comprising: one or more cameras and configured to: capture one or more images of the first mask, a 
As to claim 22, Srinivasan and Law teaches 22. The processing system of claim 1, wherein the aligning and placing a first mask on the substrate is performed at a same pressure as the depositing a first layer on the substrate through the first mask. [Law ¶0008]
As to claim 23, Srinivasan and Law teaches 23. The processing system of claim 1, wherein the aligning and placing the first mask on the substrate is performed in a processing chamber, the processing chamber comprising: the alignment stage; a first mask stocker; a transfer robot configured to transfer a mask between the first mask stocker and the alignment stage; and a valve assembly configured to isolate an interior volume of the processing chamber from a transfer chamber while allowing a carrier and the substrate to be transferred into and out of the processing chamber. [Law Fig. 8]
As to claim 24, Srinivasan and Law teaches 24. The processing system of claim 23, wherein the processing chamber includes a second mask stocker. [Law Fig.8]
3.	Claim 8-13, 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Srinivasan in view of Law further in view of YAMAZAKI et al. (U.S. Patent Application Publication 2009/0170227, hereinafter referred to as YAMAZAKI).
As to claim 8, Srinivasan and Law teaches 8. A processing system, comprising: a first transfer chamber; a first processing chamber coupled to the first transfer chamber; a second processing chamber coupled to the first transfer chamber; one or more pass through chambers coupled to the first transfer chamber; and a controller configured to cause a process to be performed in the processing system, the process comprising: performing a degas process on a substrate in the first processing chamber; performing a pre-clean process on the substrate in the second processing chamber; aligning and placing a first mask on the substrate in the third processing chamber, the substrate positioned on an alignment stage being movable in each of an X direction, a Y direction, a Z direction, and a θ direction ; and depositing a first layer on the substrate through the first mask in the fourth processing chamber. [see rejection claim 1]
Srinivasan and Law may not teach a second transfer chamber coupled to the one or more pass through chambers; a third processing chamber coupled to the second transfer chamber; a fourth processing chamber coupled to the second transfer chamber; a fifth processing chamber coupled to the second transfer chamber. 
YAMAZAKI teaches this limitation [Fig.5]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Srinivasan and Law and YAMAZAKI to “use a cluster tool combining multiple process chambers" in Srinivasan and Law according to YAMAZAKI, for the further advantage of “utilizing known method providing a system that not contacting the atmosphere” […The substrate is then transported from the transportation chamber 518 into the receiving chamber 505, and 
As to claim 9, Srinivasan and Law and YAMAZAKI teaches 9. The processing system of claim 8, wherein the depositing the first layer comprises: sublimating a first solid to a first gas; sublimating a second solid to a second gas; flowing the first gas through a first delivery portion of a showerhead assembly, the first delivery portion is maintained at a first temperature; and flowing the second gas through a second delivery portion of the showerhead assembly, the second delivery portion is maintained at a second temperature. [YAMAZAKI Fig.5]
As to claim 10, Srinivasan and Law and YAMAZAKI teaches 10. The processing system of claim 9, wherein the first temperature is different from the second temperature. [YAMAZAKI Fig.5]
As to claim 11, Srinivasan and Law and YAMAZAKI teaches 11. The processing system of claim 8, wherein the process further comprises depositing a second layer in the fifth processing chamber, wherein the second layer is deposited through a second mask.  [YAMAZAKI Fig.5]
As to claim 12, Srinivasan and Law and YAMAZAKI teaches 12. The processing system of claim 11, wherein the first layer comprises an organic layer. [YAMAZAKI Fig.5]
As to claim 13, Srinivasan and Law and YAMAZAKI teaches 13. The processing system of claim 12, wherein the second layer comprises a metal oxide layer. [YAMAZAKI Fig.5]
As to claim 20, Srinivasan and Law and YAMAZAKI teaches 20. A processing system, comprising: a first transfer chamber; a plurality of processing chambers coupled to the first transfer chamber; and a controller configured to cause a process to be performed in the processing system, the process comprising: performing a pre-clean process on a substrate; aligning and placing a first mask on the substrate, the aligning and placing the first mask on the substrate comprising: placing the substrate on an alignment stage; aligning the first mask over the substrate while the substrate is on the alignment stage; and positioning the first mask over the substrate on the alignment stage; wherein the alignment stage is movable in each of an X direction, a Y direction, a Z direction, and a θ direction to position and align the substrate with the first mask, the depositing the first layer comprising: sublimating a first solid to a first gas; sublimating a second solid to a second gas; flowing the first gas through a first delivery portion of a showerhead assembly, the first delivery portion maintained at a first temperature; and flowing the second gas through a second delivery portion of the showerhead assembly, the second delivery portion maintained at a second temperature; and depositing a second layer. [see rejection claim 1]
Srinivasan and Law may not explicitly teach a rounded mask.
YAMAZAKI teaches this limitation […Further, FIG. 1(C) illustrates an example in which four corners of the mask frame were rounded.  Rounding the four corners of the mask prevents the corners of the mask frame is prevented from being damaged by any impacts. …¶0066]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Srinivasan and Law and 
Conclusion
Claims 1-2, 4-15, 17-24 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816